DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper and lower shells having a semi-circular segment (claim 15) must be shown or the feature(s) canceled from the claim(s).  See further discussion in rejections under 35 U.S.C. 112 below.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new limitation that each of the upper and lower shells includes a semi-circular segment is not supported by the original application because there is no written support and the drawing do not show the claimed structure.  By definition “semi-circular” is a half circle.  However, the lower shell is not shown to have a half-circle portion in any drawings.  partial circle or arc segment, as supported by the drawings.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (2012/0199129) in view of Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791).
Kenyon discloses a power head, inherently capable of use for a vacuum cleaner, comprising a housing including an upper wall (30), lower wall (20), radial outer sidewall (not numbered) and a volute defining a volute chamber (70), the lower and upper walls defining an impeller chamber (housing impeller 60), portions of the upper, lower and sidewall define a flow passage (70(1) and 72) from the impeller chamber to the volute chamber, a motor (40) substantially constant height (channel between outer radial end of the impeller and the outer wall 23 is shown to be very close to constant height, thus reading on the “substantially constant height”).  However, Kenyon fails to disclose that a width of the 
    PNG
    media_image1.png
    371
    264
    media_image1.png
    Greyscale
vertical portion is greater than the substantially constant height.  Both Lucas and Bessho both disclose similar airflow producing devices, also having a central impeller (turbine portion 24 of Lucas equivalent function and structure to impeller) with radially extending channels and external volute chambers, and both teaching that the configuration of the volute chamber is designed to reduce noise (title of Lucas) and improve efficiency (paragraphs 8-9), with both teaching a flow passage between the impeller and the volute chamber, the flow passage having a horizontal portion with a constant height and a vertical portion 
    PNG
    media_image2.png
    406
    303
    media_image2.png
    Greyscale
connecting the horizontal portion to the volute chamber, with at least a portion of the flow path having a vertical portion with a width greater than the height of the horizontal portion.  Further, the current application does not have any specific disclosure relating to the claimed relative dimensions, 
Regarding the new limitation incorporated into claim 13, previously examined as claim 18, Kenyon discloses a majority of the volute chamber on an opposite side of a plane defined by the base (closer to the motor) of the impeller, and Kenyon further discloses that the internal section of the volute chamber housing that is located adjacent to the stator core (45) of the motor will function to cool the stator due to the air flowing through the volute (paragraph 104).  However, Kenyon fails to disclose that the entire volute chamber is on the opposite side of a plane from the impeller.  Teramoto discloses a similar power head, also having an impeller 
Regarding claim 14, each of Kenyon Lucas and Bessho further discloses a volute chamber inlet (72 of Kenyon, at W dimension for Lucas and Bessho shown above) from which the air flows from the flow passage into the volute chamber along a radial inward portion of the volute chamber and is directed radially outward therefrom.  
Regarding claim 17, each of the volute configurations disclosed by Kenyon, Lucas and Bessho is disclosed to increase in cross-section as the volute chamber extends toward the volute outlet, as commonly formed in the art and Bessho further discloses that the cross-the most common cross-sectional shape for a volute in the art and also providing reduced drag due to the smooth and consistent internal walls.   
Regarding claim 19, the sidewall of Kenyon further includes a lip (23) extending vertically beyond the volute lower wall, which may also be incorporated into the volute casing disclosed by Lucas and Bessho as desired to adjust location of the volute in an axial direction relative to the impeller as desired to adapt to specific design requirements. 
Regarding claim 20, the housing lower wall of each of Kenyon, Lucas and Bessho all clearly join the radially outer sidewall along a rounded segment (clearly shown to be rounded in Figs. 3-4 of Kenyon, Fig. 1 of Lucas and Fig. 3 of Bessho). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (2012/0199129) in view of Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791) as applied to claim 13 and further in view of Lyons (2006/0099072).
Kenyon discloses the power head as discussed supra, having upper and lower shells (30 and 20, respectively, the orientation of Kenyon being inverted from the applicant’s configuration), but fails to disclose what material the shells are made from.  Lyons discloses a similar power head, also having a split shell design, impeller housing and volute chamber and teaches that the shells may be formed from metal or injection molded plastic (paragraph 25), which are both well-known materials that have desirable properties including durability, ease of manufacture, low cost, heat resistance and being readily available.  Therefore, it would have been obvious to one of ordinary skill in the art to form the shells of Kenyon from similar materials, particularly any shape/design needed and also being very commonly applied in the art for motor/blower housings.  
Regarding the new limitations of claim 15, it would have been obvious to provide the volute of Kenyon with a circular cross-sectional area, as discussed supra for claim 17, which would obviously provide at least a portion of the upper (20) and lower (30) shells, which meet within the volute chamber and are clearly shown to form the walls of the volute, with at least partial circle or arc segments to form said circular cross-section, in a similar manner shown by Bessho.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (2012/0199129) in view of Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791) as applied to claim 13 and further in view of Myers (8,082,624).
The combination of Kenyon, Lucas, Bessho and Teramoto provides the powerhead as discussed supra, but all fails to disclose any specific airflow volume capabilities.  Myers discloses a vacuum cleaner, also having a powerhead with a volute and teaches that the airflow of the powerhead is between 70-150 cubic feet per minute (Col. 4, lines 29-30), thus teaching a desired range for a powerhead when used in a vacuum cleaner.  Therefore, it further would have been obvious to configure the powerhead of Kenyon in view of Lucas and Bessho to produce an airflow in the range disclosed by Myers to allow for use with a suction motor (motor size, motor speed or power to motor, impeller design and size and airflow channel sizes all affecting airflow volume of the powerhead, and obvious to one of ordinary skill in the art to vary to optimize operation for particular applications).    

Claims 1-4, 6-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cortes Ruiz et al. (8,997,308; to be referred to hereinafter as “CR”) in view of Kenyon et al. (2012/0199129), Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791).
CR discloses a vacuum cleaner having a canister (13), power head (21/22) including a split housing with upper and lower walls (shown above impeller, cut off in lower right side of Fig. 8) defining an impeller chamber and volute chamber, a motor impeller and volute, all very similar to the power head of Kenyon.  However, CR fails to disclose the flow passage defined partially by the upper wall, lower wall and outer sidewall of the housing.  The combination of Kenyon, Lucas and Bessho discloses the power head discussed above, and teaches that the flow passage between the impeller chamber and the volute chamber functions to separate airflow into high speed and low speed flow, to reduce noise and airpath disruption (paragraph 92 of Kenyon).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the power head of CR with the flow passage taught by Kenyon as modified by Lucas or Bessho and/or replace the motor of CR with the an equivalently powered motor disclosed by Kenyon (larger motor and/or impeller easily adapted into design of Kenyon to adapt to different applications with the improvements obviously applicable with designs of different size/power).  
Regarding the new limitation incorporated into claim 1, previously examined as claim 18, Kenyon discloses a majority of the volute chamber on an opposite side of a plane defined by the base (closer to the motor) of the impeller, and Kenyon further discloses that the internal section of the volute chamber housing that is located adjacent to the stator core (45) of the motor will function to cool the stator due to the air flowing through the volute (paragraph 104).  However, Kenyon fails to disclose that the entire volute chamber is on the opposite side of a plane from the impeller.  Teramoto discloses a similar power head, also having an impeller housing, motor and volute chamber and teaches that the volute housing may be located on an 
Regarding claim 2, the vacuum of CR also having a filter (16) depending from the housing lower wall into the collection chamber (within 13) to filter debris.
Regarding claim 3, the vacuum of CR further defining an inlet in both the canister (inlet 36) and power head (inlet 24), as well as Kenyon, with the impeller producing the claimed airflow therethrough.  
Regarding claims 4, 6, 7 and 11, the claims correspond to claims 14, 19, 20 and 17, respectively, and have been addressed above as to how the structure of Kenyon reads on the claimed structure.  
Regarding claim 8, Kenyon further discloses that the housing includes an upper shell (30) and lower shell (20) joined together such that both shells define the flow passage.  
Regarding claim 12, the structure disclosed by each of Kenyon, Lucas and Bessho further read on the radial outer edge of the upper wall joining a radially inner sidewall of the volute, also defining the flow passage in the same manner disclosed/shown in the current application.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cortes Ruiz et al. (8,997,308; “CR”) in view of Kenyon et al. (2012/0199129) , Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791) as applied to claims 1 and 8 and further in view of Sensel (2010/0040461), Bessho (2016/0138608) and Crites et al. (5,443,362). 
The combination of CR and Kenyon provides the housing having upper and lower shells defining the flow passage with the lower wall joining the sidewall at a rounded corner segment, as discussed supra, but Kenyon fails to disclose the shells meeting at the rounded segment to each form curved segment portions of the rounded segment.   Each of Sensel, Bessho and Crites disclose similar power heads, also having split housings and volute casings, and all having the portions of the housing meet at a location that is aligned with the driving portion of the impeller, which has been found to be the most common location in the art for similarly designed blowers, understood to provide direct access to the impeller for inspection, maintenance, repair and/or replacement and also allow for different configurations of the impeller housing and/or volute housing to be interchangeable due to the separation between the two (for adapting the blower for different applications).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar design to the Sensel, Bessho and Crites prior art references, representing a large number of similar pumps with the housing .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cortes Ruiz et al. (8,997,308; “CR”) in view of Kenyon et al. (2012/0199129) , Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791) as applied to claims 1 and 8 and further in view of Lyons (2006/0099072).
As discussed supra relative to claim 15, in view of the teachings of Lyons, it would have been obvious to one of ordinary skill in the art to form the shells of Kenyon from similar materials, particularly injection molded plastic, having several desirable properties, being .  

Response to Arguments
Applicant’s arguments, see Remarks, filed 9 September 2020, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.  The applicant first argues (pg. 9 of Remarks) that the modification that the examiner suggests, to extend the axial length of the vertical flow passage, in view of the teachings of Teramoto, would not move the entire volute to the opposite side of the plane from the impeller, suggesting that it would only extend the axial length of the vertical flow passage and volute.  However, if the volute were extended as suggested by the applicant, this would not only modify the contact area of the air flow with the motor housing, as suggested by the examiner to improve cooling (as taught by Teramoto), but would also significantly increase the volume of the volute.  Anyone of ordinary skill in the art would understand that the volute volume is specific to the impeller and desired airflow, such that one of ordinary skill in the art would not be inclined to extend the axially length of the volute chamber, but merely to move the volute in an axial direction while maintaining the same volume and size.  Thus, the examiner maintains that the modification suggested by the Teramoto reference would make it obvious to locate the volute chamber on the opposite side of the claimed plane from the impeller. 
Next (pg. 10), the applicant argues that the Kenyon reference teaches away from the modification that is suggested by the examiner as being taught by Teramoto, citing paragraphs does not criticize, discredit, or otherwise discourage an alternative configuration with the vertical passage extended and volute moved slightly in an axial direction.  Further, the passages recite that it is the cylindrical configuration of the wall or baffle 23 that provides the relatively small package, whereas the compared “volute that may separate the volute axially” is understood to refer to a separating wall that extends radially to separate the volute from the impeller in an axial direction (such as a configuration shown by Crites 5,443,362 with wall 61, as is commonly applied in the art).  In the modification proposed by the examiner, the vertical portion of the flow passage would maintain the similar cylindrical wall (23) that Kenyon discloses, which would be slightly extended, thus maintaining the desired structure of Kenyon.
Finally (pgs. 10-11), the applicant argues that the Teramoto reference does not teach increasing the vertical portion of the flow passage to improve cooling, citing several of the other components disclosed by Teramoto to improve cooling.  However, the applicant does not address the examiner’s cited portion of Teramoto that “it is possible to reduce vibration of the blower by increasing a contact area between the casing [referring to the volute casing] and the stator housing” and that “As a result, it is possible to efficiently dissipate the heat… to the gas 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Konishi et al. 9,074,604), Lucas (2017/0350420), Lavasser et al. (6,987,338), Childe et al. (7,834,501) disclose power heads having similar structure as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        8 June 2021